Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 6/7/22 has been entered. Claims 115-132, 135, 138 and 141 are pending and are under examination.

Information Disclosure Statement
The information disclosure statements filed 12/7/21 and 6/7/22 have been considered.  An initialed copy is enclosed.

Claim Rejections  Withdrawn
The rejection of claim(s) 79-91, 94, 97-109, 112, 115-127, 130 and 133-138 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simon et al. WO 2007/150020 cited in IDS is withdrawn in view of the cancellation of the claims and with respect to claims 115 and dependent claims Applicant’s argument has been carefully considered and is found persuasive.
The rejection of claim(s) 79-91, 94, 97-109, 112, 133-134, 136-137, and 139  under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhao et al. CN 101797381A 8/11/2010 is withdrawn in view of the cancellation of the claims.
The rejection of claims 79, 96, 97, 114, 115 and 132 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2007/150020 cited in IDS in view of Borkowski et al. WO 2007/026249 3/8/07 cited in IDS is withdrawn in view of the cancellation of the claims and with respect to claims 115 and dependent claims Applicant’s argument has been carefully considered and is found persuasive.



The rejection of claims 79, 92-93, 97, 110-111, 115 and 128-129 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2007/150020 cited in IDS in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS is withdrawn in view of the cancellation of the claims and with respect to claims 115 and dependent claims Applicant’s argument has been carefully considered and is found persuasive.
The rejection of  claims 79, 97, 115 and 139-141 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2007/150020 cited in IDS in view of Zhao et al. CN 101797381A 8/11/2010 is withdrawn in view of the cancellation of the claims and with respect to claims 115 and dependent claims Applicant’s argument has been carefully considered and is found persuasive.
The rejection of claims 79, 92-93, 97, and 110-111 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. CN 101797381A 8/11/2010 in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claims 97, and 140  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. CN 101797381A 8/11/2010 is withdrawn in view of the cancellation of the claims.
The rejection of claims 79-92, 94, 96-110, 112, 114, 133-134 and 136-137 on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 11-13, 17-29 and 34 of U.S. Patent No. 10,766,932 is withdrawn in view of the cancellation of the claims.
The rejection of claims 139-140 on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 11-13, 17-29 and 34 of U.S. Patent No. 10,766,932 as applied to claims 79-92, 94, 96-110, 12, 114, 133-134 and136-137 above further in view of Zhao et al. CN 101797381A 8/11/2010 is withdrawn in view of the cancellation of the claims.

The rejection of claims 93 and 111 on the ground of nonstatutory double patenting as being unpatentable over claims 4-7, 11-13, 17-29 and 34 of U.S. Patent No. 10,766,932 as applied to claims 79-92, 94, 96-110, 12, 114, 133-134 and136-137 above further in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claims 79-93, 133, 136 and 139 on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 9,499,593 (‘593) Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS and Zhao et al. CN 101797381A 8/11/2010 is withdrawn in view of the cancellation of the claims.
The rejection of claims 79-91, 95-109, 112-114, 133-134 and 136-137 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,013,793 (‘793) is withdrawn in view of the cancellation of the claims.
The rejection of claims 92-93, 110-111 and 139-140 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,013,793 (‘793)  as applied to claims 79-91, 95-109, 112-114, 133-134, 136-137 above, further in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS and Zhao et al. CN 101797381A 8/11/2010 is withdrawn in view of the cancellation of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 115-127, 130, 135 and 138 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Simon et al. WO 2011137354 11/3/2011 filed April 29, 2011 cited in IDS filed 12/7/21.
Claim 115: Simon et al disclose an immunogenic composition comprising an immunogenic complex, wherein the immunogenic complex comprises:
A targeted  carbohydrate (polysaccharide) immunogen such as bacterial LPS, zymosan, bacterial lipopeptides, wherein the polysaccharide immunogen is biotinylated. See under methods of use starting on page 34, page 35 2nd paragraph, page 36 first paragraph and last sentence page 35 “An immunogen can be, without limitation biotinylated”; and 
 A delivery fusion protein comprising a protein ligand antigen and a biotin binding protein wherein the biotin binding protein can form a dimer  or tetramer (comprising two dimers) -see page 2 first paragraph, 3rd paragraph an last paragraph, p. 22 2nd paragraph, last paragraph, p. 23 under fusion proteins; 
Wherein the biotinylated polysaccharide immunogen non-covalently associated with the  biotin binding protein of the fusion proteins to form the immunogenic complex (see p. 3 last paragraph, p. 40 2nd paragraph) and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or protein antigen. 
Simon et al disclose a method for manufacturing the immunogenic composition of claim 115 comprising: combining the biotinylated immunogen (e.g. the biotinylated polysaccharide) and the fusion protein ( protein ligand-biotin binding protein fusion as set forth above) to form an immune complex and formulating the complex as an immunogenic composition. See page 3 last paragraph.
Claim 138: Simon et al disclose methods of inducing an immune response in a subject comprising administering the immunogenic composition. See page 3 last paragraph and page 34 under methods of use.
Claim 130: the protein ligand is EBA-175 from plasmodium falciparum. See last sentence p.17 to lines 1-2 of p.18.
Claim 135: Simon et al disclose a pharmaceutical composition comprising the immunogenic composition and a pharmaceutically acceptable carrier -see p. 43 last paragraph.
The immunogenic composition comprises all the elements of the claim 155 and thus the polysaccharide will also induce immune responses set forth in claim 116-121 and the polypeptide antigen induces the immune responses set forth in claims 122-127.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 115, 128 and 129  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2011137354 11/3/2011 filed April 29, 2011 cited in IDS filed 12/7/21 in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS.
Claim 115: Simon et al disclose an immunogenic composition comprising an immunogenic complex, wherein the immunogenic complex comprises:
A targeted  carbohydrate (polysaccharide) immunogen such as bacterial LPS, zymosan, bacterial lipopeptides, wherein the polysaccharide immunogen is biotinylated. See under methods of use starting on page 34, page 35 2nd paragraph, page 36 first paragraph and last sentence page 35 “An immunogen can be, without limitation biotinylated”; and 
 A delivery fusion protein comprising a protein ligand antigen and a biotin binding protein wherein the biotin binding protein can form a dimer  or tetramer (comprising two dimers) -see page 2 first paragraph, 3rd paragraph an last paragraph, p. 22 2nd paragraph, last paragraph, p. 23 under fusion proteins; 
Wherein the biotinylated polysaccharide immunogen non-covalently associated with the  biotin binding protein of the fusion proteins to form the immunogenic complex (see p. 3 last paragraph, p. 40 2nd paragraph) and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or protein antigen. 
Simon et al disclose a method for manufacturing the immunogenic composition of claim 115 comprising: combining the biotinylated immunogen (e.g. the biotinylated polysaccharide) and the fusion protein ( protein ligand-biotin binding protein fusion as set forth above) to form an immune complex and formulating the complex as an immunogenic composition. See page 3 last paragraph.
Simon et al disclose methods of inducing an immune response in a subject comprising administering the immunogenic composition. See page 3 last paragraph and page 34 under methods of use.
the protein ligand is EBA-175 from plasmodium falciparum. See last sentence p.17 to lines 1-2 of p.18.
Simon et al disclose a pharmaceutical composition comprising the immunogenic composition and a pharmaceutically acceptable carrier -see p. 43 last paragraph.
Simon et al does not disclose that biotin-binding protein is rhizavidin or modified rhizavidin lacking amino acids 1-44 of a wild type rhizavidin.
Helppolainen et al disclose that rhizavidin is a naturally occurring dimer that shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made that  the  biotin binding protein of Simon et al could have been substituted with another dimer forming biotin binding protein such as rhizavidin or the modified form thereof disclosed by Helppolainen et al and the substitution would have yielded predictable results as rhizavidin is a derivative of avidin that also binds to biotin with high affinity.

Claims 115 and 141  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. WO 2011137354 11/3/2011 filed April 29, 2011 cited in IDS filed 12/7/21 in view of Zhao et al. CN 101797381A 8/11/2010.
Claim 115: Simon et al disclose an immunogenic composition comprising an immunogenic complex, wherein the immunogenic complex comprises:
A targeted  carbohydrate (polysaccharide) immunogen such as bacterial LPS, zymosan, bacterial lipopeptides, wherein the polysaccharide immunogen is biotinylated. See under methods of use starting on page 34, page 35 2nd paragraph, page 36 first paragraph and last sentence page 35 “An immunogen can be, without limitation biotinylated”; and 
 A delivery fusion protein comprising a protein ligand antigen and a biotin binding protein wherein the biotin binding protein can form a dimer  or tetramer (comprising two dimers) -see page 2 first paragraph, 3rd paragraph an last paragraph, p. 22 2nd paragraph, last paragraph, p. 23 under fusion proteins; 
Wherein the biotinylated polysaccharide immunogen non-covalently associated with the  biotin binding protein of the fusion proteins to form the immunogenic complex (see p. 3 last paragraph, p. 40 2nd paragraph) and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or protein antigen. 
Simon et al disclose a method for manufacturing the immunogenic composition of claim 115 comprising: combining the biotinylated immunogen (e.g. the biotinylated polysaccharide) and the fusion protein ( protein ligand-biotin binding protein fusion as set forth above) to form an immune complex and formulating the complex as an immunogenic composition. See page 3 last paragraph.
Simon et al disclose methods of inducing an immune response in a subject comprising administering the immunogenic composition. See page 3 last paragraph and page 34 under methods of use.
the protein ligand is EBA-175 from plasmodium falciparum. See last sentence p.17 to lines 1-2 of p.18.
Simon et al disclose a pharmaceutical composition comprising the immunogenic composition and a pharmaceutically acceptable carrier -see p. 43 last paragraph.
Simon et al does not disclose the method of manufacturing as set forth in claim 140.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the Simon et al  by combining the biotinylated polysaccharide and the  rhizavidin fusion protein to form a composition comprising the immunogenic complexes, purifying the  immunogenic complexes and formulating the immunogenic complexes o as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  115-128, 130-132, 135 and 138 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-42 of U.S. Patent No. 10,766,932.
.Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘932 claims disclose an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a dimer of a fusion protein (i.e. the ‘932 claims disclose a complementary second affinity molecule can be rhizavidin or a derivative thereof and as evidenced by the specification at paragraph 133 and as evidenced by the art1 rhizavidin is a naturally occurring dimer), each fusion protein comprising a biotin binding protein and a peptide or polypeptide antigen (rhizavidin forms a non-covalent dimer comprising non-covalent biotin binding protein monomers, thus the rhizavidin fusion protein will is necessarily a  dimer of two fusion proteins comprising a biotin binding protein and a peptide and polypeptide antigen) , wherein the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion proteins to form the immunogenic complex, and wherein the immunogenic composition comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen.
The ‘932 claims disclose that the peptide or polypeptide antigen can be from a pathogen or cancer or tumor and that the polysaccharide antigen can be from Salmonella Vi polysaccharide etc.
The ‘932 claims disclose the composition can be administered to induce an immune response such as antibody, B cell response, T cell response, humoral (antibody response) and cellular immune response (CD8+ T cell response).
With regards to claim 135, the ‘932 claims disclose the immunogenic composition further comprising an adjuvant.
Claim 138, the ‘932 claims disclose a method of inducing an immune response comprising administering the immunogenic composition.

Claim 141 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42  of U.S. Patent No. 10,766,932 as applied to claims 115-128, 130-132, 135, and 138 above further in view of Zhao et al. CN 101797381A 8/11/2010.
The ‘932 claims are set forth above but do not disclose the method of manufacturing as set forth in claim 140.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘932 claims by combining the biotinylated polysaccharide and the  rhizavidin fusion protein to form a composition comprising the immunogenic complexes, purifying the  immunogenic complexes and formulating the immunogenic complexes o as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.


Claim 129  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,766,932 as applied to claims 115-128, 130-132, 135, and 138 above further in view of Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS.
The “932 claims do not disclose that biotin-binding protein is rhizavidin or modified rhizavidin lacking amino acids 1-44 of a wild type rhizavidin.
Helppolainen et al disclose that rhizavidin is a naturally occurring dimer that shares characteristics with avidin (and streptavidin) and has a high affinity biotin binding and could be used as a complement to (strept)avidin in (strept)avidin-biotin technology. See abstract.  Helppolainen disclose wild type rhizavidin as well as a modified rhizavidin that lacks amino acids 1-44 of the wild type (i.e. lacking 24 amino acids from the signal peptide and 20 amino acids of the signal peptide cleaved off after expression). See p. 398 column 1 under “construction of the expression vector”. Helppolainen et al disclose that the modified form of Rhizavidin (see p. 400 under “production and purification of rhizavidin”) bound biotin See page 403 to 404 under discussion.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made that  the rhizavidin derivative of the “932 claims  could be the modified rhizavidin of Helppolainen et al and the motivation to do so is because Helppolainen et al disclose that the full length form of rhizavidin is not produced efficiently  under the same conditions as the N-terminally truncated from which still functions as rhizavidin (see under production and purification of rhizavidin in Helppolainen et al).



Claims 115-132, 135 and 138 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,013,793 (‘793) .
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ’793 claims disclose an immunogenic composition comprising a plurality of immunogenic complex wherein the immunogenic complex comprises a biotinylated Streptococcus pneumoniae polysaccharide and a fusion protein comprising a S. pneumoniae peptide or polypeptide antigen and biotin binding protein wherein the biotinylated polysaccharide is associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises necessarily comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen and a pharmaceutically acceptable carrier since the composition is a vaccine.
The fusion protein comprises rhizavidin i.e. a truncated form missing amino acids 1-44 of the wild type) and a S. pneumoniae antigen. The fusion protein will inherently form a dimer as rhizavidin is naturally a dimer (see paragraph 108).
The “793 claims disclose that the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein.
In addition, since the immunogenic composition of the “793 claims is a vaccine composition it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the resulting immunogenic composition to a subject.
Since the composition comprises the immunogenic complex as claimed, the vaccine composition would also induce the recited immune responses.

Claim 141  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,013,793 (‘793)  as applied to claims 115-132, 135 and 138  above, further in view of Zhao et al. CN 101797381A 8/11/2010.
The ‘793 claims does not disclose  the method of manufacture of said composition as set forth in claim 141.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘793 claims by combining the biotinylated polysaccharide and the  rhizavidin fusion protein to form a composition comprising the immunogenic complexes, purifying the  immunogenic complexes and formulating the immunogenic complexes o as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.



Claims 115-130, 132, 135, 138 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,305,001 (‘001) .
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ’001 claims disclose an immunogenic composition comprising a plurality of immunogenic complex wherein the immunogenic complex comprises a biotinylated Streptococcus pneumoniae polysaccharide and a fusion protein comprising a S. aureus peptide or polypeptide antigen and biotin binding protein wherein the biotinylated polysaccharide is associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises necessarily comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen and a pharmaceutically acceptable carrier such as an adjuvant
The fusion protein comprises rhizavidin i.e. a truncated form missing amino acids 1-44 of the wild type) – see SEQ ID NO: 1 of the ‘001 claims. The fusion protein will inherently form a dimer as rhizavidin is disclosed in the ‘001 specification at paragraph 262 as a dimeric biotin binding protein.
The “001 claims disclose that the biotinylated polysaccharide is non-covalently associated with the biotin binding protein of the fusion protein.
In addition, since the immunogenic composition of the “001 claims is disclosed as being useful to prevent or treat infection by S. aureus , it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the resulting immunogenic composition to a subject in order to treat or prevent S. aureus infection.
Since the composition comprises the immunogenic complex as claimed, the composition would also induce the recited immune responses.

Claim 141  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,305,001 (‘001)   as applied to claims 115-130, 132, 135 and  138 above, further in view of Zhao et al. CN 101797381A 8/11/2010.
The ‘001 claims does not disclose  the method of manufacture of said composition as set forth in claim 141.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘001 claims by combining the biotinylated polysaccharide and the  rhizavidin fusion protein to form a composition comprising the immunogenic complexes, purifying the  immunogenic complexes and formulating the immunogenic complexes o as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.


Claims 115-128, 130, 135 and 138 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 57, 59, 93 and 101 of copending Application No. 16625468 (“468). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’468 claims disclose an immunogenic composition comprising a plurality of immunogenic complex wherein the immunogenic complex comprises a biotinylated Klebsiella polysaccharide and a fusion protein comprising a peptide or polypeptide antigen  from a pathogen and biotin binding protein i.e. rhizavidin, wherein the fusion protein is, for example, Rhavi-FlaBD2-MrkA fusion protein,  wherein the biotinylated polysaccharide is associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises necessarily comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen and a pharmaceutically acceptable carrier.
As evidenced by the art2 rhizavidin is a naturally occurring dimer,  thus the fusion protein forms a dimer by virtue of being rhizavidin. In addition, since the immunogenic composition of the “468  claims is an immunogenic composition or vaccine composition , it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the resulting immunogenic/vaccine composition to a subject in order to induce an immune response.
Since the composition comprises the immunogenic complex as claimed, the composition would also induce the recited immune responses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 141  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55, 57, 59, 93 and 101 of copending Application No. 16625468 (“468)  as applied to claims 115-128, 130, 135 and 138 above, further in view of Zhao et al. CN 101797381A 8/11/2010.
The ‘468 claims does not disclose  the method of manufacture of said composition as set forth in claim 141.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘468 claims by combining the biotinylated polysaccharide and the  rhizavidin fusion protein to form a composition comprising the immunogenic complexes, purifying the  immunogenic complexes and formulating the immunogenic complexes o as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 115-128, 130, 135 and 138 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, 15, 18, 21, 43-44, 56 and  62 of copending Application No. 16616258 (“258). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’258 claims disclose an immunogenic composition comprising an  immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising at least peptide or polypeptide antigen  from M. tuberculosis  and biotin binding protein i.e. rhizavidin, wherein the rhizavidin lacks residues 1-44,  wherein the biotinylated polysaccharide is associated with the biotin binding protein of the fusion protein to form the immunogenic complex, and wherein the immunogenic composition comprises necessarily comprises immunologically effective amounts of the biotinylated polysaccharide and of the peptide or polypeptide antigen and a pharmaceutically acceptable carrier.
As evidenced by the art3 rhizavidin is a naturally occurring dimer,  thus the fusion protein forms a dimer by virtue of being rhizavidin. In addition, since the immunogenic composition of the “258 claims is an immunogenic composition or vaccine composition , it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to administer the resulting immunogenic/vaccine composition to a subject in order to induce an immune response.
Since the composition comprises the immunogenic complex as claimed, the composition would also induce the recited immune responses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 141  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-10, 15, 18, 21, 43-44, 56 and  62  of copending application 16616258 (“258) as applied to claims 115-128, 130, 135 and 138 above, further in view of Zhao et al. CN 101797381A 8/11/2010.
The ‘258 claims does not disclose  the method of manufacture of said composition as set forth in claim 141.
Zhao et al discloses a method of manufacturing an immunogenic composition comprising an immunogenic complex wherein the immunogenic complex comprises a biotinylated polysaccharide and a fusion protein comprising a peptide or polypeptide antigen and biotin binding protein wherein the method comprises:
 Combining the biotinylated polysaccharide and the fusion protein to form a composition comprising the complexes; and purifying the immunogenic complexes; and formulating the immunogenic complexes as the immunogenic composition. See Zhao et al especially claims 1-7.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have made the immunogenic composition of the ‘258 claims by combining the biotinylated polysaccharide and the  rhizavidin fusion protein to form a composition comprising the immunogenic complexes, purifying the  immunogenic complexes and formulating the immunogenic complexes o as the immunogenic composition, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Zhao et al discloses how to  manufacture an immunogenic complex comprising biotinylated polysaccharide and a fusion protein comprising a biotin binding protein and  a peptide or polypeptide by combining the biotinylated polysaccharide and fusion protein and  purifying the complex and formulating the complex as the immunogenic composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Status of the Claims
Claims 115-132, 135, 138 and 141 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS
        2 Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS
        3 Helppolainen et al. Biochem J 2007 Aug 1; 405(pt3):397-405 cited in IDS